Citation Nr: 1310033	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  05-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from March 1982 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2004 rating decision.  This issue was most recently before the Board in March 2012 when it was remanded for additional development.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran is seeking an increased rating for Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia.  In this regard, the Board notes that the Veteran's service-connected disability is currently rated under Diagnostic Code 7905, hypoparathyroidism.  The Board finds this is the best code to evaluate the condition at this time.     

Under this diagnostic code, a 10 percent rating is warranted for hypoparathyroidism with continuous medication required for control.  

A 60 percent rating is warranted for hypoparathyroidism with marked neuromuscular excitability, or; paresthesias (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure.  

A 100 percent rating is warranted for hypoparathyroidism with marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  38 C.F.R. § 4.119, Diagnostic Code 7905 (2012).

Another potentially applicable diagnostic code is Diagnostic Code 7903, hypothyroidism.  Under this diagnostic code, a 10 percent rating is warranted for hypothyroidism with fatigability, or; when continuous medication is required for control.  

Hypothyroidism with fatigability, constipation, and mental sluggishness is rated as 30 percent disabling.  

Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance, to include dementia, slowing of thought, depression, bradycardia (less than 60 beats per minute), and sleepiness is rated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2012). 
 
The March 2012 Remand directed the RO or the AMC to arrange for the Veteran to be examined to determine the current nature and severity of his service-connected Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia.  In pertinent part, the examiner was to specifically address the relevance, if any, of the finding of trace cataracts at a February 2009 VA ophthalmology consultation.  

Review of the claims files reveals that the Veteran did in fact undergo a VA examination in July 2012; however, the development requested was not completed by the VA examiner.  Specifically, the examiner did not address the relevance, if any, of the finding of trace cataracts at a February 2009 VA ophthalmology consultation.  No eye examination was conducted.  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The information requested in the March 2012 Remand (as noted above) that was not provided is necessary for the rating of Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia. 

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has no recourse but to remand this case.

Parenthetically, the Veteran's representative also argues that the July 2012 VA examination did not adequately test for tetany.  See January 2012 Informal Hearing Presentation.  

In this regard, the Board points out that the July 2012 VA examiner cited to June 2012 EMG studies, which can be found in the VVA file.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should arrange for the Veteran's claims files to be returned to the VA examiner who conducted the July 2012 examination (T.V.).  If that examiner is no longer available, any appropriate medical professional can provide the opinion.  Another examination of the Veteran should only be performed if deemed necessary by the physician providing the opinion. 

The claims files, including the VVA file, must be provided for review by the physician.  Based on a review of these files the physician is asked to determine whether marked neuromuscular excitability, or paresthesias (of arms, legs or circumoral area), plus either cataracts or evidence of increased intracranial pressure best describes the Veteran's Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia (and the symptoms it causes).  The physician should specifically address the relevance, if any, of the finding of trace cataracts at a February 2009 ophthalmology consultation and any findings of cataracts noted in subsequent treatment records.
A complete rationale must be provided for any opinion expressed. 

If any opinion cannot be provided without resort to speculation, the physician must provide the reasoning for that determination and clearly identify the precise facts which could not be determined. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

No action is required of the appellant until he is otherwise notified; but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


